DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 16/930,443, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Since claims 1 and 15 recite the limitation “a housing assembly comprising an inner member and an outer member, said inner member having a first open end and a second open end and configured to secure to said dental prosthesis engagement member”, being this an invention not claimed and not disclosed in the prior-filed application. Therefore, claims 1-15, in this application, are analyzed with a priority date of 09/01/2021.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2021 was filed after the mailing date of the application on 09/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the

Claim Objections
Claims 1, 11-12 and 15 are objected to because of the following informalities: 
Claim 1, line 5, recites “a dental prosthesis engagement member dental prosthesis configured to”; it should read “a dental prosthesis engagement member configured to”.
Claim 1, line 5 “a dental prosthesis engagement member”; it should read “the dental prosthesis engagement member”
Claim 11, lines 4-5 reads “an inner member dental prosthesis securing member”; it should be corrected.  
Claim 12, line 3 reads “having at a first” it should be corrected. 
Claim 15, line 4 reads “a first”; it should read “the first”.  
Claim 15, line 15 reads “a second”; it should read “the second”
Claim 15, line 18 recites “an second inner member”, it should read “a second inner member” 
Appropriate corrections are required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-13 and 15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims (1-2, 10-11, and 14-16) of U.S. Patent Application No. 16/930,443, hereafter, co-pending application; further in view of Dahiya (US 20200253699 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

It is clear that all the elements of claims 1 in the immediate application are found in claim 1 of the co-pending application, as analyzed in the table below. The claims are not identical; however, the dental implant system, cited in the immediate application, comprising an implant, an abutment, a prosthesis engagement member and a housing assembly; would have been obvious over the dental implant system cited in the co-pending application. 

The difference between claims 1 and 15 of the immediate application and the claims of the co-application lies in the fact that said claims 1 and 15 recite “said inner member having a first open end and a second open end”, which are limitations not found in the claims of the co-pending application. However, Dahiya teaches “said inner member having a first open end and a second open end”; since Dahiya discloses an inner member (517) made in a flexible material, having an opening (521) extending from the top to bottom of the inner member. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the co-pending application to include the teachings of Dahiya regarding an inner member having a first and second open end; since one of ordinary skills in the art would recognize that an inner member having the top end and the bottom end open, would allow tightening/loosening of the engagement member by allowing access to it and allowing torque to be applied thereto. Also, the open nature of the inner member would create fewer intervening layers, allowing for direct transfer of axial chewing forces to the implant. The Examiner notes that this modification is a case of “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (Please see MPEP 2143).  

The instant application reads on the co-pending application based on the underline portion and differs from the co-pending application based on the bolded portion. Please see the double patenting analysis in the table below. 

Instant Application (17/463,723)
Co-pending Application (16/930,443)
Claim 1 is rejected with respect to claim 6 of the co-pending application.
Claim 1
A dental implant system comprising: a first abutment configured to be secured to a dental implant at one end and to a dental prosthesis engagement member at another end; a dental prosthesis engagement member dental prosthesis configured to position said dental prosthesis engagement member on said first abutment at a particular angle; and a housing assembly comprising an inner member and an outer member, said inner member having a first open end and a second open end and configured to secure to said dental prosthesis engagement member.
Claim 1
A dental implant system comprising: a first abutment comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; a dental prosthesis engagement member, constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees; and a housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member.
Claim 2 is rejected with respect to claim 2 of the co-pending application.
Claim 2
further including a dental implant body configured to be insertable and securable into an anatomical structure of an individual's mouth, said dental implant body comprising a first end configured to secure to said first abutment, an opposing second end implantable to said anatomical structure of an individual's mouth, and an elongated body separating said first end and said second end.
Claim 2
further inducing a dental implant constructed and arranged to be insertable and securable into an anatomical structure of an individual's mouth, said dental implant comprising a first end constructed and arranged to secure to said first abutment, an opposing second end implantable to said anatomical structure of an individual's mouth, and an elongated body separating said first end and said second end.
Claim 3 is rejected with respect to claim 1 of the co-pending application.
Claim 3
wherein said first abutment comprises a first end configured to receive and secure to at least a portion of said dental prosthesis engagement member, a first end body having a center plane, and a second end body configured to receive and secure to at least a portion of said dental implant body first end and having an independent center plane, and a main body therebetween; said first abutment second end center plane is oriented to intersect said first end body center plane at an angle.
Claim 1
A dental implant system comprising: a first abutment comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; a dental prosthesis engagement member, constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees; and a housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member.
Claim 4 is rejected with respect to claim 1 of the co-pending application.
Claim 4
wherein said angle is between zero degrees and thirty degrees.
Claim 1
A dental implant system comprising: a first abutment comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; a dental prosthesis engagement member, constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees; and a housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member.
Claim 5 is rejected with respect to claim 1 of the co-pending application.
Claim 5
wherein said dental prosthesis engagement member further includes a top surface, a collar having a bottom edge, and a dental prosthesis engagement member main body, wherein said collar having a bottom edge or said dental prosthesis engagement member main body may be configured to have a specific angle to correspond with other components of said dental implant system.
Claim 1
A dental implant system comprising: a first abutment comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; a dental prosthesis engagement member, constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees; and a housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member.
Claim 6 is rejected with respect to claim 1 of the co-pending application.
Claim 6
wherein said angle may be any value between zero and fifteen degrees.
Claim 1
A dental implant system comprising: a first abutment comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; a dental prosthesis engagement member, constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees; and a housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member.
Claim 7 is rejected with respect to claim 1 of the co-pending application.
Claim 7
wherein said dental prosthesis engagement member is configured to position said dental prosthesis engagement member on said first abutment at an angle between greater than zero degrees and fifteen degrees.
Claim 1
A dental implant system comprising: a first abutment comprising a main body constructed and arranged to engage with and secure to a dental prosthesis engagement member at a first end and to a dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees; a dental prosthesis engagement member, constructed and arranged to engage with and secure to said first abutment, said dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said first abutment, said dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a first abutment surface for which said dental prosthesis engagement member sits thereon, of between greater than zero degrees and fifteen degrees; and a housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said dental prosthesis engagement member.
Claim 8 is rejected with respect to claim 10 of the co-pending application.
Claim 8
wherein said housing assembly inner member and said outer member are secured together via frictional fit.
Claim 10
wherein said housing assembly inner member and said housing assembly outer member are secured together via frictional fit.
Claim 9 is rejected with respect to claim 11 of the co-pending application.
Claim 9
wherein said housing assembly inner member is a retention sleeve made of a flexible material.
Claim 11
wherein said housing assembly inner member is a retention sleeve made of a flexible material.
Claim 11 is rejected with respect to claim 14 of the co-pending application.
Claim 11 
wherein said dental prosthesis engagement member comprises a small depression or a concave circumferential donut shaped recess sized and shaped to engage with an inner member dental prosthesis securing member.
Claim 14
wherein said dental prosthesis engagement member comprises a small depression or a concave circumferential donut shaped recess sized and shaped to engage with an inner member dental prosthesis securing member.
Claim 12 is rejected with respect to claims 15-16 of the co-pending application.
Claim 12
wherein said implant system comprises at least two dental implants, at least one of said two dental implants having at a first abutment or first dental prosthesis engagement member secured thereto and oriented to be in a parallel arrangement relative to a second abutment or second dental prosthesis engagement member of an adjacent said at least two dental implants.
Claim 15
further including a second dental implant system, said second dental implant system comprising: a second abutment comprising a main body constructed and arranged to engage with and secure to a second dental prosthesis engagement member at a first end and to a second dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees;  a second prosthesis engagement member constructed and arranged to engage with and secure to said second abutment, said second dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said second abutment, said second dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a second abutment surface for which said second dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees; and a second housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said second dental prosthesis engagement member.
Claim 16
wherein said first implant system and said second implant system are oriented relative to each other in a parallel manner.
Claim 13 is rejected with respect to claim 16 of the co-pending application.
Claim 13 
wherein all of said at least two dental implants are arranged so each of said abutments or said dental prosthesis engagement members are oriented relative to each other in a parallel manner. 
Claim 16
wherein said first implant system and said second implant system are oriented relative to each other in a parallel manner.
Claim 15 is rejected with respect to claims 15-16 of the co-pending application.
Claim 15
A dental implant system comprising: a first implant unit comprising a first abutment configured to be secured to a first dental implant at one end and to a first dental prosthesis engagement member at another end; a first dental prosthesis engagement member configured to position said first dental prosthesis engagement member on said first abutment at a particular angle; and a first housing assembly comprising a first inner member and a first outer member, said first inner member having a first open end and a second open end and configured to secure to said first dental prosthesis engagement member; and a second implant unit comprising a second abutment configured to be secured to a second dental implant at one end and to a second dental prosthesis engagement member at another end; a second dental prosthesis engagement member configured to position said second dental prosthesis engagement member on said second abutment at a particular angle; and a second housing assembly comprising an second inner member and a second outer member, said second inner member having a first open end and a second open end and configured to secure to said second dental prosthesis engagement member; wherein said first implant unit is orientated in a parallel position relative to said second implant unit.
Claim 15
further including a second dental implant system, said second dental implant system comprising: a second abutment comprising a main body constructed and arranged to engage with and secure to a second dental prosthesis engagement member at a first end and to a second dental implant fixed in a person's mouth at a second end, said main body having a first longitudinal axis and a second longitudinal axis, said first longitudinal axis intersecting said second longitudinal axis at an angle of between 0 degrees and 60 degrees;  a second prosthesis engagement member constructed and arranged to engage with and secure to said second abutment, said second dental prosthesis engagement member comprising an upper end, a bottom end, a main body therebetween, and a longitudinal axis, wherein when seated with said second abutment, said second dental prosthesis engagement member longitudinal axis is oriented at an angle relative to a second abutment surface for which said second dental prosthesis engagement member sits thereon of between greater than zero degrees and fifteen degrees; and a second housing assembly comprising an inner member and an outer member, said inner member constructed and arranged to engage with and secure to said second dental prosthesis engagement member.
Claim 16
wherein said first implant system and said second implant system are oriented relative to each other in a parallel manner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud et al. (US 20150335401 A1), hereafter, Robichaud; in view of Dahiya. 

Regarding Claim 1, Robichaud discloses “A dental implant system (Abstract): a first abutment (30) configured to be secured to a dental implant (22) at one end and to a dental prosthesis engagement member (32) at another end” (Figures 1-4, members 30, 32, and 22; [0045]). Robichaud discloses “a dental prosthesis engagement member (32) dental prosthesis configured to position said dental prosthesis engagement member (32) on said first abutment (30) at a particular angle”; since Robichaud discloses a central longitudinal axis (57) of the dental prosthesis engagement member, which intercepts the first abutment (30) at an angle, as shown in figures 2-3. Therefore, the longitudinal axis (57) is oriented at an angle with respect to the surface of the first abutment. Also, Robichaud discloses “and a housing assembly (25) comprising an inner member (60) and an outer member (62), and configured to secure to said dental prosthesis engagement member (32)” (Figure 3, members 25, 60 and 62; [0056]). However, Robichaud fails to disclose the rest of the limitations as claimed. 

On the other hand, Dahiya teaches “A dental anchoring system (Abstract)”. Also, Dahiya teaches “said inner member having a first open end and a second open end”; since Dahiya discloses an inner member (517) made in a flexible material, having an opening (521) extending from the top to bottom of the inner member. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Robichaud’s inner member with the teachings of the structure of Dahiya’s open inner member; since one of ordinary skills in the art would recognize that an inner member having the top end and the bottom end open, would allow tightening/loosening of the engagement member by allowing access to it and allowing torque to be applied thereto. Also, the open nature of the inner member would create fewer intervening layers, allowing for direct transfer of axial chewing forces to the implant. The Examiner notes that this modification is a case of “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (Please see MPEP 2143).  

Regarding claim 2, Robichaud/Dahiya teaches “further including a dental implant body (Robichaud: 22) configured to be insertable and securable into an anatomical structure of an individual's mouth (Figure 5, member 22; [0044]), said dental implant body comprising a first end (Examiner Figure 1/ Robichaud Figure 4) configured to secure to said first abutment (30), an opposing second end (Examiner Figure 1/ Robichaud Figure 4) implantable to said anatomical structure of an individual's mouth, and an elongated body (Robichaud: 26) separating said first end and said second end” (Figures 4 and Examiner Figure 1/ Robichaud Figure 4, members 22 and 26; [0043]). 

    PNG
    media_image1.png
    452
    489
    media_image1.png
    Greyscale





[AltContent: textbox (Figure 1. Examiner Figure 1/Robichaud Figure 4.)]

Regarding claim 3, Robichaud/Dahiya teaches “wherein said first abutment (30) comprises a first end (38) configured to receive and secure to at least a portion of said dental prosthesis engagement member (32), a first end body having a center plane (44), and a second end (36) body configured to receive and secure to at least a portion of said dental implant (22) body first end (Examiner Figure 1/ Robichaud Figure 4) and having an independent center plane (46), and a main body therebetween (43); said first abutment second end center plane (46) is oriented to intersect said first end body center plane (44) at an angle”; since Robichaud figure 7 shows the axes of the abutment (30) intercepting each other at an angle (Figures 6 and 7, members 30, 38, 32, 44, 36, 22, 46, 43; [0049]). 

Regarding claim 8, Robichaud/Dahiya teaches “wherein said housing assembly inner member (60) and said outer member (62) are secured together via frictional fit”; since Robichaud discloses an inner member (60) capable of being inserted into an outer member (62), being securely held in a superposed manner (Figure 3, members 25, 60 and 62; [0056]). 

Regarding claim 9, Robichaud/Dahiya teaches “wherein said housing assembly inner member (60) is a retention sleeve made of a flexible material”; since Robichaud discloses an inner member, being a retention sleeve (60), which could be made of a synthetic polymer such as, nylon (Figure 3, members 25 and 60; [0056]). 

Regarding claim 11, Robichaud/Dahiya teaches “wherein said dental prosthesis engagement member (Robichaud: 32) comprises a small depression or a concave circumferential donut shaped recess (Robichaud: 58) sized and shaped to engage with an inner member (60) dental prosthesis securing member (86)” (Figure 1, members 32, 58, 60 and 86; [0057]).

Regarding claims 12 and 13, Robichaud/Dahiya teaches “wherein said implant system comprises at least two dental implants (Robichaud: 22), at least one of said two dental implants having at a first abutment (Robichaud: 30) or first dental prosthesis engagement member (Robichaud: 32) secured thereto and oriented to be in a parallel arrangement relative to a second abutment or second dental prosthesis engagement member of an adjacent said at least two dental implants” and “wherein all of said at least two dental implants are arranged so each of said abutments or said dental prosthesis engagement members are oriented relative to each other in a parallel manner”; since Robichaud discloses a plurality of implant systems, arrange parallel to one another ([0060]), comprising a dental prosthesis engagement member, an abutment and a dental implant, as shown in figures 5, 9, 13-14 and 16 ([0060]).

Regarding claims 14, Robichaud/Dahiya teaches “further including a dental prosthesis (Robichaud: Figure 18, member 24; [0060])”.

Regarding claim 15, Robichaud discloses “A dental implant system comprising” (Abstract) a first implant unit (22) comprising a first abutment (30) configured to be secured to a first dental implant at one end (36) and to a first dental prosthesis engagement member (32) at another end (38)” (Figure 12, members 32, 30 and 22; [0051] – [0054]). Robichaud discloses “a first dental prosthesis engagement member (32) configured to position said first dental prosthesis engagement member on said first abutment (30) at a particular angle”; since Robichaud discloses a central longitudinal axis (57) of the dental prosthesis engagement member, which intercepts the first abutment (30) at an angle, as shown in figures 2-3. Therefore, the longitudinal axis (57) is oriented at an angle with respect to the surface of the first abutment. Also, Robichaud discloses “a first housing assembly (25) comprising a first inner member (60) and a first outer member (62), configured to secure to said first dental prosthesis engagement member (32)” ([0056]). Additionally, Robichaud discloses “a second implant unit comprising a second abutment (30) configured to be secured to a second dental implant (22) at one end (36) and to a second dental prosthesis engagement member (32) at another end (38)”; since Robichaud discloses a plurality of implant systems, comprising a dental prosthesis engagement member, an abutment and a dental implant, as shown in figures 5, 9, 13-14 and 16 ([0060]). Robichaud discloses “a second dental prosthesis engagement member configured to position said second dental prosthesis engagement member on said second abutment at a particular angle”; since Robichaud discloses a central longitudinal axis (57) of the dental prosthesis engagement member (32), which intercepts the abutment (30) at an angle, as shown in figures 2-3. Robichaud discloses “a second housing assembly (25) comprising second inner member (60) and a second outer member (62), and configured to secure to said second dental prosthesis engagement member (32) ([0060]); wherein said first implant unit is orientated in a parallel position relative to said second implant unit; since Robichaud teaches a plurality of implant systems arranged parallel to one another (Figure 14; [0060]). However, Robichaud fails to teach the rest of the limitations as claimed. 

On the other hand, Dahiya teaches “A dental anchoring system (Abstract)”. Also, Dahiya teaches “said inner member having a first open end and a second open end”; since Dahiya discloses an inner member (517) made in a flexible material, having an opening (521) extending from the top to bottom of the inner member. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Robichaud’s inner member with the teachings of the structure of Dahiya’s open inner member; since one of ordinary skills in the art would recognize that an inner member having the top end and the bottom end open, would allow tightening/loosening of the engagement member by allowing access to it and allowing torque to be applied thereto. Also, the open nature of the inner member would create fewer intervening layers, allowing for direct transfer of axial chewing forces to the implant. The Examiner notes that this modification is a case of “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (Please see MPEP 2143).  

Therefore, by taking the combined teachings of Robichaud and Dahiya, as a whole, Robichaud/Dahiya discloses “said first inner member (Robichaud: 60) having a first open end and a second open end (Dahiya: 521)” and said second inner member having a first open end and a second open end”; since Robichaud discloses a plurality of implant systems having the same components (Figure 14; [0060]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud/Dahiya in view of Heo (KR 20120003628 A). 

Regarding claim 4, Robichaud/Dahiya fails to disclose “wherein said angle is between zero degrees and thirty degrees”. However, Heo teaches an abutment that could be constructed with a crossing angle (α1) between 1 and 30 degrees, measured from a first longitudinal axis (II), being the central axis of the upper part of the abutment and second longitudinal axis (I), being the central axis of an implant (Figure 2, member α1; [0039]) so the implant is not visible above the gum and enables better coupling of implant and abutment. Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Robichaud’s first abutment second end center plane angle with Heo’s angle between zero degrees and thirty degrees” (Heo: Figure 2, member α1; [0039]) since such modification would have provided better installation and better coupling between parts. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (please, see MPEP 2144.05).

Regarding claim 5, Robichaud/Dahiya/Heo teaches “wherein said dental prosthesis engagement member (32) further includes a top surface (Examiner Figure 2/Robichaud Figure 11), a collar (Robichaud: 52) having a bottom edge (Examiner Figure 2/Robichaud Figure 11), and a dental prosthesis engagement member main body (Examiner Figure 2/Robichaud Figure 11), wherein said collar having a bottom edge or said dental prosthesis engagement member main body may be configured to have a specific angle to correspond with other components of said dental implant system; since Robichaud discloses a central longitudinal axis (57) of the dental prosthesis engagement member, which intercepts the first abutment (30) at an angle, as shown in figures 2-3. Therefore, the longitudinal axis (57) is oriented at an angle with respect to the surface of the first abutment. 

    PNG
    media_image2.png
    493
    460
    media_image2.png
    Greyscale










    PNG
    media_image3.png
    29
    389
    media_image3.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robichaud/Dahiya/Heo in view of Ellison (US 6695616 B2). 

Regarding claim 6, Robichaud/Dahiya/Heo fails to disclose the limitations as claimed. On the other hand, Ellison teaches an abutment having a collar (22) with an angled bottom edge (Figure 5, member 22; col 6, lines 5-15). Additionally, Ellison teaches the collar having an angled which could be set, for instance, at 5 or 11 degrees. Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Robichaud/Dahiya/Heo’s collar with the angled bottom edge from Ellison’s collar since such modification would allow a desired positioning of a dental prosthesis once engaged with said angled abutment (col 2, line 67).  

By taking the combined teachings of Robichaud/Dahiya/Heo and Ellison, as a whole, Robichaud/Dahiya/Heo/Ellison teaches “wherein said angle may be any value between zero and fifteen degrees”; since the collar structure (22), as taught by Ellison would provide the necessary structure to allow Robichaud’s prosthesis engagement member (32) to sit over the first abutment (Robichaud: 30) at an angle which could be set, for instance, at 5 or 11 degrees (col 6, lines 5-15). Please see Robichaud and Ellison teachings combined in Examiner Figure 3/Robichaud-Ellison below. The Examiner notes that a prima facia case of obviousness is present when a prior art of record discloses a limitation that falls inside a claimed range.  

    PNG
    media_image4.png
    355
    975
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    29
    388
    media_image5.png
    Greyscale



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robichaud/Dahiya in view of Ellison. 

Regarding claim 7, Robichaud/Dahiya discloses “wherein said dental prosthesis engagement member (32) is configured to position said dental prosthesis engagement member on said first abutment (30) at an angle” (Please see the above rejection of claim 1). However, Robichaud/Dahiya fails to disclose the rest of the limitations as claimed.   

On the other hand, Ellison teaches an abutment having a collar (22) with an angled bottom edge (Figure 5, member 22; col 6, lines 5-15). Additionally, Ellison teaches the collar having an angled which could be set, for instance, at 5 or 11 degrees. Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Robichaud/Dahiya/Heo’s collar with the angled bottom edge from Ellison’s collar since such modification would allow a desired positioning of a dental prosthesis once engaged with said angled abutment (col 2, line 67).  

By taking the combined teachings of Robichaud/Dahiya and Ellison, as a whole, Robichaud/Dahiya/Ellison teaches “wherein said dental prosthesis engagement member is configured to position said dental prosthesis engagement member on said first abutment at an angle between greater than zero degrees and fifteen degrees”; since the collar structure (22), as taught by Ellison would provide the necessary structure to allow Robichaud’s prosthesis engagement member (32) to sit over the first abutment (Robichaud: 30) at an angle which could be set, for instance, at 5 or 11 degrees. Please see Robichaud and Ellison teachings combined in Examiner Figure 3/Robichaud-Ellison above. The Examiner notes that a prima facia case of obviousness is present when a prior art of record discloses a limitation that falls inside a claimed range.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robichaud/Dahiya in view of Nam (KR 101669612 B1). 

Regarding claim 10, Robichaud/Dahiya fails to disclose the limitations as claimed. However, Nam teaches an apparatus for attaching a dental structure (Abstract). Also, Nam teaches a cap member (200) having an anti-rotation structure (222) configured to prevent rotation in the circumferential direction (page 5, paragraph 2). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Robichaud/Dahiya with the teachings of Nam, in order to create a housing assembly having an anti-rotation structure; since such modification would prevent the rotation of the housing assembly, improving the fit and retention of the components inside the dental prosthesis (page 9, paragraph 3). 

By taking the combined teachings of Robichaud/Dahiya and Nam, as a whole, Robichaud/Dahiya/Nam teaches “wherein said housing assembly (Robichaud: 25) includes an anti-rotational structure (Nam: 222) configured to prevent said housing from spinning when engaged with a dental prosthesis”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772              
/EDWARD MORAN/Primary Examiner, Art Unit 3772